Citation Nr: 0414487	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  95-24 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for lumbar spine 
disorder.

3.  Entitlement to a schedular evaluation greater than 10 
percent for a left knee disorder for any period between June 
2, 1993, the effective date for service connection, and 
January 3, 1996, the effective date of a temporary total 
evaluation pursuant to 38 C.F.R. § 4.30, and since March 1, 
1996.

4.  Entitlement to a compensable initial evaluation for a 
skin disorder prior to August 30, 2002, and for a rating 
higher than 10 percent since that time.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1962 to May 1974 
and reserve-component service during the period from March 
1975 to March 1993.

This case came to the Board of Veterans' Appeals (Board) from 
a June 1994 decision by the Los Angeles, California, Regional 
Office (RO) that granted service connection for left knee, 
left index finger, and for skin disorders, and assigned each 
noncompensable evaluations effective June 2, 1993.  Claims of 
service connection for cervical spine and lumbar spine 
disorders were denied.  The veteran appealed for compensable 
evaluations and for service connection.  

An August 1998 RO decision increased to 10 percent the 
evaluation for the left knee disorder effective June 2, 1993, 
temporarily increased the evaluation to 100 percent for post 
surgery convalescence effective January 3, 1996, and then 
reinstated the 10 percent schedular evaluation effective 
March 1, 1996.

In April 1997 the veteran testified before an RO hearing 
officer.  In September 2001, the veteran testified before the 
undersigned member of the Board.

In a May 2002 decision, the Board granted a 10 percent rating 
for the left index finger.  Thus, that issue is no longer 
before the Board.  The Board then undertook evidentiary 
development of the other issues.  As a result, VA and non-VA 
treatment records and Social Security Administration (SSA) 
records were added to the file.  Thereafter, the regulation 
authorizing the Board to develop evidence was invalidated.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Consequently, in June 2003, 
the Board remanded the case to the RO for consideration of 
the evidence and issuance of a supplemental statement of the 
case (SSOC), which the RO has accomplished.  

In an August 2003 rating decision, the RO granted a 10 
percent rating for the skin disability effective from August 
30, 2002, the date of revision of the skin rating criteria.  
Thus, the Board has recharacterized the issue on page 1 to 
one of staged ratings for the skin.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  

The appeals for higher ratings for the left knee and for the 
skin rating are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
of any further action that may be required on his part.


FINDINGS OF FACT

1.  Competent medical evidence attributes a cervical spine 
disorder to post-service injury rather than to in-service 
injury.  

2.  Competent medical evidence attributes a lumbar spine 
disorder to post-service injury rather than to in-service 
injury.


CONCLUSION OF LAW

Neither a cervical spine disorder nor a lumbar spine disorder 
was incurred in or aggravated during military service, nor 
may either disorder be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
Since then, VA has issued regulations to implement the law.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  
The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

The VCAA requires VA to notify the claimant and his 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary (i.e., to 
VA) that is necessary to substantiate the claim.  VA is to 
specifically inform the claimant and his representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In a February 2004 written presentation, the veteran's 
representative argued that the veteran had not been notified 
of what evidence would be necessary to substantiate his 
claims, nor had he been informed of what information and 
evidence will be obtained by the Secretary and what evidence 
the claimant would be expected to obtain.  As explained 
below, the Board finds that such notice has been provided.   

In a letter dated September 21, 2002, the Board notified the 
veteran that it would attempt to obtain any Social Security 
Administration (SSA) records.  In that letter, the Board also 
requested that the veteran supply any relevant treatment 
records, or supply information as to where the records are 
located and the Board would attempt to obtain those records.  
Subsequently, the Board also offered the veteran an 
additional compensation and pension examination in order to 
obtain medical evidence pertinent to the case.  In November 
2002, the veteran responded with additional evidence and 
reported that he would forward an additional surgery report 
once it became available, which he later did.  Thus, the 
Board notified the veteran of what evidence it would obtain 
and of what evidence he should submit.  

In a supplemental statement of the case (SSOC) issued in 
March 2003, the RO gave notice of the specific provisions of 
the VCAA and discussed why the evidence of record was 
insufficient to grant the claims.  The claims file further 
reflects that the RO has attempted to gather all pertinent 
evidence identified and it appears that a further search for 
relevant evidence would not result in obtaining additional 
evidence pertinent to the claims.  

The veteran has been notified as to the laws and regulations 
governing service connection for a cervical and lumbar spine 
disorders.  By rating action, a statement of the case (SOC), 
and an SSOC, the RO has advised him of the evidence 
considered in connection with his claims, and what evidence 
that is potentially probative or not probative of the claims.  
38 C.F.R. § 3.159(b)(1), (e).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (CAVC) stated 
that section 3.159(b)(1), explicitly, and section 5103(a), 
implicitly, require that VA request that the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Subsequently, VA's General Counsel held that under 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), the 
Department of Veterans Affairs (VA), upon receipt of a 
complete or substantially complete application, must notify 
the claimant of the information and evidence necessary to 
substantiate the claim for benefits and must indicate which 
portion of that information and evidence the claimant must 
provide and which portion VA will attempt to obtain for the 
claimant.  The CAVC's statement that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA.  Further, section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  VA O.G.C. Prec. Op. 1-2004.



II.  Service Connection

A.  Factual Background

The veteran's service records reflect that he served as a 
crewmember aboard Air Force fighter-type aircraft (F-4s) from 
1969 until his discharge in 1974.  He then continued to fly 
F-4s for the Illinois Air National Guard from 1975 to 1978 
when he transferred to the Air Force Reserve.  His service 
medical records (SMRs) reflect complaints of back pain at 
various times.  The salient SMRs are briefly discussed.  

A November 1962 SMR notes mild back strain.  A May 1964 SMR 
notes complaint of right shoulder pain after a bus made a 
sudden stop.  The impression was mild strain of the 
acromioclavicular ligament.  There was no further mention of 
shoulder pain, however.  

An April 1974 report notes a sore back and also mentions that 
the veteran had twisted his back while he was sitting.  The 
report mentions that there was no radiation down the legs or 
into the buttocks and that the veteran was grounded from 
flying for 14 days because of the injury.  X-rays revealed no 
abnormality.  The impression was lumbosacral strain.  An AF 
Form 1042 (Medical Recommendation for Flying) notes that the 
veteran was cleared to fly again and that the condition had 
resolved.  

A March 1981 SMR notes that the veteran reported back pain 
after picking up a boy.  Pain radiated to the shoulders.  The 
report notes, "Similar history low back strain 2 1/2 yrs ago 
in F-4 aircraft."  The impression was low back strain.  A 
straight leg-raising test was minimally painful.  

During a September 1982 periodic physical for the Air Force 
Reserves, the veteran completed a medical history 
questionnaire and checked "yes" to recurrent back pain.  
The examination report does not note any abnormality of the 
spine, but does note that the veteran had logged 2,800 hours 
of flying time and was a senior navigator.  

An August 1985 SMR notes a complaint of back pain or muscle 
spasm.  The examiner noted multiple areas of spasm at S1 and 
L3 on the right, and at L4 on the left.  The assessment was 
lumbar muscle spasm, which was treated with heat and 
Flexaril(r).  

During a June 1991 periodic non-flying physical, the veteran 
checked "yes" to recurrent back pain.  A January 1993 
examination report notes that the veteran reported chronic, 
recurrent back pain from 1970 to the present that occurred 
almost daily, depending on movement, and was crippling before 
a laminectomy in 1987.  The veteran reported that it was 
uncomfortable and caused limitation of motion.  

In his claim for benefits submitted in May 1993, the veteran 
reported that from 1969 to 1974 he was subjected to repeated 
high-G forces as an F-4 crewmember in the Regular Air Force 
and then again from 1975 to 1979 as an F-4 crewmember in the 
Illinois Air National Guard.  He reported that his spine and 
discs endured repetitive stresses.  

In a June 1994 rating decision, the RO denied service 
connection for a neck and shoulder condition and for a back 
condition.  The veteran submitted a notice of disagreement 
(NOD) in July 1994.  

The veteran underwent a VA orthopedic compensation and 
pension examination in August 1994.  According to the report, 
the examiner reviewed the medical history.  The veteran 
contended that high G forces caused degenerative disc disease 
of the cervical and lumbar spines, but that an auto accident 
had increased the pain.  He reported that a right shoulder 
injury occurred during active service, possibly during 
martial arts training or while flying, which reduced right 
shoulder range of motion.  

The veteran reported an auto accident in 1987 that aggravated 
his back pain and necessitated a laminectomy in 1989.  He 
still had some radiculopathy down the right leg.  The veteran 
reported that two weeks prior to this examination, he 
underwent private disc fusion surgery for C5-6 and C6-7.  He 
currently wore a cervical collar and he reported that his 
neck was injured in an auto accident two years prior that had 
aggravated his neck pain.  He had severe numbness and/or 
aching pain in both arms, especially in the right little 
finger.  

X-rays showed recent bony block at C5-6-7, degenerative disc 
disease of the lumbar spine, and internal derangement of the 
left knee with possible torn menisci.  The examiner concluded 
that the surgery on the neck and lumbar spine were directly 
related to non-military accidents.  

The veteran underwent another VA orthopedic compensation and 
pension examination in October 1994.  The findings in that 
report are similar to the August 1994 examination findings.  
The examiner gave diagnoses of chronic low back pain and 
status post cervical diskectomy and fusion.  

In a December 1994 decision, the RO continued the previous 
denials.  

In his substantive appeal, the veteran argued that restricted 
range of motion of the right shoulder had occurred during 
active service.  He also asserted that the cumulative result 
of high-G aerial maneuvers over a period of 10 years caused 
cervical and lumbar disc disease.   

In April 1997, the veteran testified before an RO hearing 
officer that he injured his neck and shoulder during an air 
combat training flight in 1970 where he had to look back over 
his shoulder during an 8 to 10 G maneuver.  He recalled that 
his flight surgeon prescribed a muscle relaxer at that time 
for neck, shoulder, and lower back spasm.  He recalled having 
been temporarily grounded from flying at least 3 or 4 times 
for similar injuries while flying.  He testified that the 
Martin-Baker(r) ejection seats had little lumbar support and 
high-G maneuvers put a lot of stress on the low back.  He 
testified that that he re-injured the neck in about 1990 in a 
motor vehicle accident.  He specifically recalled that the 
1990 motor vehicle accident occurred while he was "in the 
service" but later recalled that this was during the years 
that he performed some reserve duty.  He concluded that both 
the back injury in the 1980s and the neck injury in the 1990s 
occurred after he had separated from active military service.  

At the April 1997 hearing, the veteran submitted private 
physical therapy reports dated in 1990 and 1991, reportedly 
showing shoulder treatment.  He submitted an April 1992 MRI 
report from Parkside Radiology that reflects desiccation of 
C6-7 with spurring and moderately severe narrowing of the 
left C6-7 foramen compressing the nerve root sleeves. 

In September 2001, the veteran testified before the 
undersigned member of the Board that he first injured his 
cervical spine sometime between 1970 and 1972 while flying F-
4s.  This occurred while enduring high-G forces in daily 
training flights.  He recalled having reported back pain and 
spasms, for which he was occasionally given medication and 
temporarily grounded.  The medics demonstrated to him some 
techniques for strengthening the neck muscles and recommended 
certain exercises.  He felt that he might have had the acute 
neck strains as many as 10 times during his fighter flying 
career.  He testified that he had both lumbar and cervical 
surgery since active service but that no physician was ever 
asked to determine whether the rigors of flying jet fighters 
had anything to do with the current disorders.  He discussed 
his post-service occupations and concluded that they did not 
present any risk factor for spinal injury.  He added that the 
shoulder complaints stemmed from the cervical injury, as he 
had no other shoulder injury that he recalled. 

The veteran also testified that he received SSA disability 
because of his neck and his back but did not recall whether 
any SSA determination had considered military service to be a 
source of the disabilities.  

At the September 2001 Board hearing, the veteran submitted 
evidence and a waiver.  The evidence includes an examination 
report in Spanish language.  A translation of that 
examination report reflects that the veteran injured his knee 
in an accident that occurred on July 27, 2001, and notes 
complaint of left knee pain and significant edema in August 
2001.  Thus, the report is not relevant to the neck and back 
claims.  Also submitted at the hearing was a May 1988 report 
of right L4-5 diskectomy and an August 1995 report of L5-S1 
laminectomy, both due to disk herniation.   

In a September 2002 letter, the Board informed the veteran 
that VA would attempt to obtain any SSA records and also 
offered to assist the veteran in obtaining any private 
medical records.  

In February 2003, the veteran underwent another VA orthopedic 
compensation and pension examination.  The examiner reviewed 
the claims file and noted that the veteran reported multiple 
neck and back strains from flying F-4 aircraft in the 4 to 8 
G-range.  The veteran also reported that in 1987 or 1988, he 
injured his back in a vehicle accident and had immediate low 
back spasm and sciatica.  A herniated nucleus pulposis led to 
lumbar laminectomy in 1993 and 1995.  He underwent cervical 
diskectomy in 1993.  The examining physician noted that the 
SMRs were negative for any complaint of sciatica.  

The VA examiner noted that the record contains a January 1996 
report (for industrial indemnity insurance purposes) from Dr. 
Nagelberg, who had reflected that an auto accident in 1987 
caused neck, shoulder, and upper back pain leading to lumbar 
spine surgery in 1988, and that another auto accident in 
approximately April 1990 caused a neck and a back injury.  
Dr. Nagelberg had expressed an opinion that the auto accident 
injuries were primarily responsible for the all the spinal 
difficulties with some "very slight continuing work activity 
contribution" from the veteran's occupation.  

The VA examiner next reviewed an August 12, 1996 document of 
Dr. J. Rashti of the Canyon Medical Group that notes that the 
veteran had reported neck and back pain due to a motor 
vehicle accident.  The VA examiner noted that neither Dr. 
Nagelberg's nor Dr. Rashti's report mentions any service-
related trauma.  The examiner remarked that there was 
"considerable doubt" of the cervical and lumbar spine 
etiologies and further noted that flying fighters had caused 
cervical and lumbar strains; however, those strains were felt 
to be "minor" based on the amount of treatment rendered at 
the time.  The examiner pointed out that it was only after a 
motor vehicle accident injury that surgery became necessary.  
Thus, the examiner concluded that the "primary" causation 
was non-military related.  

The RO has also obtained SSA records, VA clinical records, 
and additional private treatment records.  None of these tend 
to show a connection between current spinal disorders and 
active service.  In April 2004, the veteran submitted an 
August 2003 CT study of the spine, along with a waiver of his 
right to initial RO review of that evidence.  The CT study 
showed degenerative disc disease of the cervical discs; 
however, it did not tend to associate the degenerative disc 
disease to military service.  

B.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
by service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

"Chronic diseases" are accorded special consideration for 
service connection.  Where a veteran served for at least 90 
days during a period of war or after December 31, 1946, and 
certain chronic diseases, such as a posttraumatic or 
degenerative arthritis, become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board especially notes in this case that 38 C.F.R. 
§ 3.307(b) states that the factual basis (for service 
connection) may be established by medical evidence, competent 
lay evidence, or both.  

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) and cases cited therein.  Where there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a 
veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The veteran's SMRs reflect complaints of back pain during 
active service and strongly suggest that some back pain and 
lumbar strain was due to flying F-4s; however, the post 
service medical evidence clearly reflects later trauma to the 
cervical and lumbar spines.  The first medical evidence of 
arthritis was discovered after a 1987 auto accident, several 
years after the veteran last flew an F-4.  

The only two medical opinions that address the etiology of 
the claimed cervical and lumbar spine disorders are negative.  
The October 1994 VA examination report reflects that the 
surgeries for back and neck disorders are unrelated to 
military service.  That examiner did not, however, appear to 
consider some back complaints documented in the SMRs and only 
minimally noted the veteran's exposure to skeletal stresses 
imposed by his flying.  

On the other hand, the February 2003 VA examination report 
appears to be based on a more thorough review of the claims 
file and it appears that the examiner carefully considered 
all the relevant history.  Whether the examiner was aware of 
the rigors of flying fighter jets is not as important as the 
soundness of the reasons used to arrive at the medical 
conclusion.  The examiner acknowledged neck and back strains 
during active service due to flying F-4s, but also noted that 
the SMRs are negative for any sciatica.  Because sciatica is 
a symptom of intervertebral disc syndrome, the date of its 
onset says something about when the vertebral injury 
occurred.  The examiner noted that sciatica first arose after 
an auto accident in 1987.  

The February 2003 VA examiner has noted that both Dr. 
Nagelberg's and Dr. Rashti's examination reports mention that 
the veteran had reported only a history of auto accidents in 
a previous search for the cause of his neck and back 
disorders, and inferred from this that the veteran himself 
discounted his military flying history as a possible cause.  
The Board finds such an inference to be reasonable because if 
the current neck and back symptoms been present ever since 
the 1970s, the veteran would likely have mentioned that fact 
when examined by Drs. Nagelberg and Rashti.  The absence of 
any mention of active service during these examinations 
strongly suggests that the current symptoms arose long after 
active service or Air National Guard flying.   

Finally, the February 2003 VA examiner noted that both the 
lumbar surgery and the cervical spine surgery became 
necessary shortly after injuries directly suffered in auto 
accidents-rather than shortly after flying fighter jets.  
This, the Board also finds to be persuasive.  

Although the veteran has reported neck and back pain 
continuously since military flying days, and relates his 
current neck pain to active service based on this, his 
opinion is not sufficient to grant service connection where 
competent medical evidence has attributed the claimed 
cervical and lumbar disc disease to intercurrent cause.  The 
veteran, as a layman without proper medical training and 
expertise, is not competent to provide probative evidence on 
a medical matter such as the diagnosis or etiology of a 
claimed medical condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

Although the Board finds wholly credible the veteran's 
contention that flying modern jet fighters could injure the 
spinal discs over time, in this case, there is clear, 
persuasive evidence of intercurrent causes.  The Board 
therefore finds that after consideration of all the evidence, 
including the testimony, the preponderance of it is against 
the claims of service connection for a cervical spine and a 
lumbar spine disorder.  Because the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  


ORDER

1.  Entitlement to service connection for a cervical spine 
disorder is denied.

2.  Entitlement to service connection for lumbar spine 
disorder is denied.


REMAND

Concerning the left knee rating, the Board notes the private 
medical evidence of additional left knee surgery (arthroscopy 
and chondroplasty) performed in June 2002.  The most recent 
SSOC, issued in August 2003, does not mention this surgery 
and accompanying private medical evidence from Dr. Nagelberg.  
The veteran has not waived his right to initial RO 
consideration of the evidence.  Moreover, the RO should 
consider a temporary total rating for the June 2002 left knee 
surgery and convalescence, as this might impact the rating 
assigned for the left knee. 

Concerning the skin rating, the Board observes that the 
rating criteria for skin disabilities changed effective 
August 30, 2002.  According the revised criteria of 
Diagnostic Code 7813, compensable ratings depend, in part, on 
the percent of total body area and/or the percent of exposed 
body area affected.  The February 2003 VA compensation and 
pension examiner did not address these percentages.  Thus, 
the February 2003 VA examination report must be returned to 
the examiner as inadequate for rating purposes, as it 
contains insufficient detail.  38 C.F.R. § 4.2.  In the 
August 2003 SSOC, the RO mentioned that more than 5 percent 
but less than 20 percent of the total exposed skin area was 
affected.  Although this appears to be reasonable, it is 
unclear on what basis the RO made these determinations. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that all notification requirements 
and development procedures set forth at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
Pursuant to this, the RO should notify the 
veteran and his representative that VA 
will obtain a medical opinion addressing 
the percent of skin area affected by his 
service-connected skin disability and will 
readjudicate his left knee claim, taking 
into consideration the June 2002 left knee 
surgery.  The veteran should be invited to 
submit any additional evidence on either 
matter.  

2.  After the above development has been 
completed, the claims file should be 
returned to the examiner who performed 
the February 2003 VA dermatology 
examination.  If that examiner is not 
available, a suitable substitute may be 
used.  The claims file and a copy of this 
remand must be made available to the 
examiner for review.  

3.  The examiner should review the claims 
file and note that review in the 
examination report.  The examiner is 
asked to determine whether the skin 
disability fits into either of the 
following two rating categories:  

(a) More than 40 percent of the entire 
body affected, or more than 40 percent of 
exposed areas affected; or,

(b) 20 to 40 percent of the entire body 
affected, or 20 to 40 percent of exposed 
areas affected.  

If neither category above applies to the 
veteran's service-connected skin 
disability, then the physician need not 
comment further.  If the examiner is 
unable to provide the requested 
information in an addendum report, he or 
she should clearly so state.  The veteran 
may be reexamined for this purpose if 
necessary.  

4.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinion. 

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.  The RO should consider a 
temporary total rating for the June 2002 
left knee surgery.  

6.  If any benefit remains denied, the RO 
should then issue an SSOC that considers 
the June 2002 left knee surgery report 
and all evidence received since the prior 
SSOC.  The SSOC should contain a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                     
______________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



